7 F.3d 224
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Winston LLOYD, Plaintiff-Appellant,andKenneth COLEY;  Granville Holland;  David Smith;  DakaumNasheed, Plaintiffs,v.Richard LANHAM, Sr.;  Thomas R. Corcoran;  William Marshall,Lieutenant;  D. Goslee, Co II;  Brian Townes;  Haines,Hearing Officer and P. Briggs, Hearing Officer, In theirindividual and official capacities;  T. Terry, CO I,Defendants-Appellees.David SMITH, Plaintiff-Appellant,andKenneth COLEY;  Granville Holland;  Winston Lloyd;  DakaumNasheed, Plaintiffs,v.Richard LANHAM, Sr.;  Thomas R. Corcoran;  William Marshall,Lieutenant;  D. Goslee, Co II;  Brian Townes;  Haines,Hearing Officer and P. Briggs, Hearing Officer, In theirindividual and official capacities;  T. Terry, Co I,Defendants-Appellees.
Nos. 93-6503, 93-6506.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 14, 1993.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-92-893-L)
Winston Lloyd, David Smith, Appellants Pro Se.
Timothy James Paulus, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
DISMISSED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Winston Lloyd and David Smith appeal the district court's order denying some of the claims in Appellants' 42 U.S.C.s 1983 (1988) actions.  We dismiss the appeals for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeals as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Appellants have the option of refiling their appeals after the district court issues a final order in this case